GOODWYN, Justice.
This is a petition of Shirley Daniel for certiorari to the Court of Appeals to review and revise the decision of that court in Daniel v. State, 41 Ala.App. 644, 148 So.2d 625.
The petition charges error “in overruling appellant’s petition for certiorari to the *326circuit court of Winston County, Alabama.” However, there is nothing before us showing what action, if any, was taken by the Court of Appeals on said petition for certiorari. The Court of Appeals’ opinion makes no mention of such petition, nor any action which might have been taken thereon. On .certiorari to that court, we consider only questions treated in the opinion of that court. Liberty Mutual Insurance Company v. Manasco, 271 Ala. 124, 127, 123 So.2d 527; Kelley v. Osborn, 269 Ala. 392, 113 So.2d 192; Department of Industrial Relations v. Walker, 268 Ala. 507, 510, 109 So.2d 135; Pigford v. Billingsley, 264 Ala. 29, 30, 84 So.2d 664. Accordingly, we have no alternative but to deny the petition for certiorari.
Petition denied.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.